 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Cheryl Sheppard
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     CHERYL SHEPPARD,                                   Case No.: 2:18-cv-01127-MCE-AC
12
                   Plaintiff,
13                                                      ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.
16            Defendant.
17
18          In accordance with the stipulation of the parties pursuant to Federal Rule of Civil

19 Procedure 41(a)(2), and good cause appearing, Defendant Experian Information Solutions, Inc. is
20 hereby dismissed from this action, with prejudice, each party to bear its own attorneys’ fees and
21 costs.
22          IT IS SO ORDERED.

23 Dated: January 9, 2019
24
25
26
27
28

                                                       1
                                                    ORDER
